DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	Claims 1-20 were originally filed November 20, 2020.
	The amendment received May 13, 2022 amended claims 7, 8, and 10.
	The amendment received October 10, 2022 amended claims 1, 12, 13, 15, and 16; canceled claims 2-4; and added claims 21-23. Please note: claims 21-23 contain the same limitations as canceled claims 2-4.
	Claims 1 and 5-23 are currently pending.
	Claims 1, 5-18, and 21-23 are currently under consideration.
Election/Restrictions
Applicants elected, without traverse, SEQ ID NO: 70, inhibiting HIV entry and selective for CCR5 over CCR1 and CCR3, administering a CCR5 inhibitor to a subject, and colorectal cancer as the species in the reply filed on May 13, 2022. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claims 19 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species, there being no allowable generic or linking claim. 
Comments Regarding the Present Claims
	SEQ ID NO: 1 is a fragment of RANTES/CCL5. 
	The elected species of SEQ ID NO: 70 is a fusion polypeptide of SEQ ID NO: 9-SEQ ID NO: 1 also referred to as 5P12-RANTES or 5P12-CCL5.
Priority
The present application is a 371 (National Stage) of PCT/IB2019/054350 filed May 24, 2019 which claims the benefit of 62/792,600 filed January 15, 2019 and 62/677,114 filed May 28, 2018.
Withdrawn Objections
The objection to the disclosure regarding Figures 1A, 1B, 1C, 3A, 3B, 4A, and 4B not being described is withdrawn in view of the amendment received October 10, 2022. 

The objection to claims 12 and 13 regarding “selected from the group” should read “selected from the group consisting of” is withdrawn in view of the amendment received October 10, 2022.

The objection to claim 16 regarding “is identical to” should read as either “consists of” or “has 100% identity to” is withdrawn in view of the amendment received October 10, 2022.
Maintained Objection
Specification
The disclosure is objected to because of the following informalities: the first line of the specification should be updated to include PCT/IB2019/054350 filed May 24, 2019. The amended specification received May 13, 2022 did not include the amendment to the first line of the specification received November 20, 2020.
Appropriate correction is required.
Arguments and Response
Applicants’ argument directed to the objection to the specification was considered but is not persuasive for the following reasons.
	Applicants contend that the amendment to the specification received November 20, 2020 negates the objection.
	Applicants’ arguments are not convincing since a new specification was received May 13, 2022 which did not include the amendment from November 20, 2020 to the first line of the specification. Thus, the most recent specification is lacking the amendment to the first line of the specification.
New Objection Necessitated by Amendment
Claim Objections
Claim 21 is objected to because of the following informalities: dependency on claim 1 is suggested since claim 1 specifically refers to the CCR5 inhibitor.  Appropriate correction is required.
Withdrawn Rejections
	The rejection of claims 1-18 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn in view of the amendment received October 10, 2022.

	The rejection of claims 2-4 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention regarding if claims 2-4 (now claims 21-23) require additional method steps or not is withdrawn in view of applicants clearly stating on the record that the recitations of claims 21-23 are functional only (see page 7, second paragraph of the response filed October 10, 2022).

The rejection of claim 4 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention regarding "for example" in line 2 is withdrawn in view of the cancellation of the claim and the lack of “for example” in new claim 23.

The rejection of claim 4 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention regarding if claim 4 requires a specific concentration of fusion polypeptide or not is withdrawn in view of applicants clearly stating on the record that the recitation of claim 23 are functional only (see page 7, third paragraph of the response filed October 10, 2022). 

The rejection of claim 15 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention regarding the metes and bounds of “extreme” is withdrawn in view of the amendment received October 10, 2022.

The provisional rejection of claims 1-18 on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of copending Application No. 17/057,587 is withdrawn in view of the amendment received October 10, 2022 clarifying that the subject has cancer.
Maintained and/or Modified* Rejections
*wherein the modification is necessitated by amendment
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. One of skill in the art would not be able to determine the scope of the presently claimed method. For example, it is unclear how the claims are limiting the structure of independent claim 1.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 21-23 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 21 depends on claim 5, claim 22 depends on claim 21, and claim 23 depends on claim 22. Claim 5 is dependent on independent claim 1. Independent claim 1 requires QGP[P or L] and SEQ ID NO: 1 which is a fragment of RANTES/CCL5. Claim 5 requires QGP[P or L][L or G or S or M][M or D or S or Q or G]. Claim 21 requires the function of “inhibits HIV entry into cells and is selective for CCR5 over CCR1 and CCR3”. Claim 22 requires the function of “inhibits only a subset of CCR5 intracellular signaling pathways”. Claim 23 requires the function of “inhibits or reduces the inflammatory effects of CCR5 and leads to a signaling response of 30% or less of the maximum response (Emax) elicited by PSC-RANTES, when tested as a concentration of 300 nM in a Calcium Flux signaling assay”. SEQ ID NO: 1/RANTES/CCL5 inhibits HIV entry into cells and is selective for CCR5 over CCR1 and CCR3. Therefore, the function of claim 21 fails to further limit the structure of independent claim 1 and/or dependent claim 5. It appears that the functional limitations of claims 22 and 23 are dependent on the structure of QGP[P or L]. While applicants may be attempting to limit the structure of QGP[P or L] based on Gaertner et al., 2008, Highly potent, fully recombinant anti-HIV chemokines: Reengineering a low-cost microbicide, PNAS, 105(46): 17706-17711 (see Table 1). This is more aptly accomplished via specific sequences found elsewhere in the claims (see claims 5-14 and 17). This is particularly relevant since the present specification neglects to identify the structure required for the functional language besides SEQ ID NO: 70/5P12-RANTES/5P12-CCL5. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Arguments and Response
Applicants’ arguments directed to the rejection under 35 USC 112 (d) or fourth paragraph (failure to further limit), for claims 21-23 were considered but are not persuasive for the following reasons.
	Applicants contend that rewriting canceled claims 2-4 as new claims 21-23 and changing the dependency from independent claim 1 to dependent claim 5 negates the rejection.
	Applicants’ arguments are not convincing since the mere shuffling around of claim limitations is not sufficient to withdrawn the rejection of record.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5-17, and 21-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hartley WO 2008/012689 published January 31, 2008.
For present claims 1, 5-17, and 21-23, Hartley teaches methods of administering a fusion polypeptide of SEQ ID NO: 9-SEQ ID NO: 1 (i.e. present SEQ ID NO: 70/5P12-RANTES/5P12-CCL5) to treat cancer (please refer to the entire specification particularly the abstract; pages 3-7, 10, 11, 17-22, 24-28; claims). Hartley also teaches metastasizing cancer and present SEQ ID NOs: 2-15, 30-43, and 73-77 (please refer to the entire specification particularly pages 4-8, 24, 28; claims). Hartley teaches that the fusion polypeptides inhibit HIV entry into a cell, are selective for CCR5 over CCR1 and CCR3, inhibit a subset of intracellular signaling pathways, inhibit inflammatory effects of CCR5, and have a signaling response of 30% or less of the Emax elicited by PSC-RANTES when tested as a concentration of 300 nM in a calcium flux signaling assay (please refer to the entire specification particularly pages 2, 3, 9, 12, 13, 31, 32, 37, 38; Table 4).
Therefore, the teachings of Hartley anticipate the presently claimed method.
Arguments and Response
Applicants’ arguments directed to the rejection under 35 USC 102 (a)(1) as being anticipated by Hartley for claims 1, 5-17, and 21-23 were considered but are not persuasive for the following reasons.
	Applicants contend that Hartley does not provide an enabling disclosure because Hartley mainly focuses on treating HIV infection.
	Applicants’ arguments are not convincing since the teachings of Hartley anticipate the method of the instant claims. Hartley teaches methods of administering SEQ ID NO: 9-SEQ ID NO: 1 (i.e. present SEQ ID NO: 70/5P12-RANTES/5P12-CCL5) to treat cancer (please refer to the entire specification particularly the abstract; pages 3-7, 10, 11, 17-22, 24-28; claims). Hartley specifically teaches treating cancer at page 24, line 30; page 28, lines 12, 13, 27, and 27; and claims 53 and 57.
	When the reference relied on expressly anticipates or makes obvious all of the elements of the claimed invention, the reference is presumed to be operable. Once such a reference is found, the burden is on applicant to rebut the presumption of operability. See In re Sasse, 629 F.2d 675, 207 USPQ 107 (CCPA 1980). See also In re Antor Media Corp., 689 F.3d 1282, 103 USPQ2d 1555 (Fed. Cir. 2012). Specifically, in In re Antor Media Corp., the court stated:
"Consistent with the statutory framework and our precedent, we therefore hold that, during patent prosecution, an examiner is entitled to reject claims as anticipated by a prior art publication or patent without conducting an inquiry into whether or not that prior art reference is enabling. As long as an examiner makes a proper prima facie case of anticipation by giving adequate notice under § 132, the burden shifts to the applicant to submit rebuttal evidence of nonenablement." 
	The level of disclosure required within a reference to make it an "enabling disclosure" is the same no matter what type of prior art is at issue. It does not matter whether the prior art reference is a U.S. patent, foreign patent, a printed publication or other. There is no basis in the statute (35 USC § 102 or 103) for discriminating either in favor of or against prior art references on the basis of nationality. See In re Moreton, 288 F.2d 708, 129 USPQ 227 (CCPA 1961).
	A prior art reference provides an enabling disclosure and thus anticipates a claimed invention if the reference describes the claimed invention in sufficient detail to enable a person of ordinary skill in the art to carry out the claimed invention; "proof of efficacy is not required for a prior art reference to be enabling for purposes of anticipation." See Impax Labs. Inc. v. Aventis Pharm. Inc., 468 F.3d 1366, 1383, 81 USPQ2d 1001, 1013 (Fed. Cir. 2006).
	If the reference teaches every claimed element of the article or every claimed step of the method, secondary evidence, such as other patents or publications, can be cited to show public possession of the method of making the article or using the method. See In re Donohue, 766 F.2d at 533, 226 USPQ at 621.
Robinson et al., 2003, A Chemokine Receptor Antagonist Inhibits Experimental Breast Tumor Growth, Cancer Research, 63: 8360-8365.
Vaday et al., 2006, Expression of CCL5 (RANTES) and CCR5 in Prostate Cancer, The Prostate, 66: 124-134.
Tan et al., 2009, Disruption of CCR5-dependent homing of regulatory T cells inhibits tumor growth in a murine model of pancreatic cancer, J Immunol, 182(3): 1746-1755.
Zhang et al., 2010, Anibamine, a Natural Product CCR5 Antagonist, as a Novel Lead for the Development of Anti Prostate Cancer Agents, Bioorg Med Chem Lett, 20(15): 4627-4630.
Cambien et al., 2011, CCL5 Neutralization Restricts Cancer Growth and Potentiates the Targeting of PDGFR in Colorectal Carcinoma, PLoS ONE, 6(12): e28842 (11 pages).
Halama et al., 2016, Tumoral Immune Cell Exploitation in Colorectal Cancer Metastases Ca Be Targeted Effectively by Anti-CCR5 Therapy in Cancer Patients, Cancer Cell, 29: 587-601.
	"The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." See In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) and In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. See Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) (reference disclosing optional inclusion of a particular component teaches compositions that both do and do not contain that component). Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. See In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use."  Furthermore, "[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-18, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Hartley WO 2008/012689 published January 31, 2008 and Halama et al., 2016, Tumoral Immune Cell Exploitation in Colorectal Cancer Metastases Ca Be Targeted Effectively by Anti-CCR5 Therapy in Cancer Patients, Cancer Cell, 29: 587-601.
For present claims 1, 5-18, and 21-23, Hartley teaches methods of administering a fusion polypeptide of SEQ ID NO: 9-SEQ ID NO: 1 (i.e. present SEQ ID NO: 70/5P12-RANTES/5P12-CCL5) to treat cancer (please refer to the entire specification particularly the abstract; pages 3-7, 10, 11, 17-22, 24-28; claims). Hartley also teaches metastasizing cancer and present SEQ ID NOs: 2-15, 30-43, and 73-77 (please refer to the entire specification particularly pages 4-8, 24, 28; claims). Hartley teaches that the fusion polypeptides inhibit HIV entry into a cell, are selective for CCR5 over CCR1 and CCR3, inhibit a subset of intracellular signaling pathways, inhibit inflammatory effects of CCR5, and have a signaling response of 30% or less of the Emax elicited by PSC-RANTES when tested as a concentration of 300 nM in a calcium flux signaling assay (please refer to the entire specification particularly pages 2, 3, 9, 12, 13, 31, 32, 37, 38; Table 4).
However, while Hartley teaches the genus of cancer and the subgenus of metastasizing cancer, Hartley does not teach colorectal cancer.
	For present claims 1, 18, and 21, Halama et al. teach utilizing CCR5 inhibitors to treat colorectal cancer including metastatic colorectal cancer in patients (please refer to the entire reference particularly the Summary, “T Cell-Derived CCL5 Has Pleiotropic Tumor-Promoting Effects on Tumor Cells and Tumor-Associated Macrophages” section, “Anti-tumor Effects of CCR5 Inhibition Are Mediated through Macrophage Repolarization via STAT3 Regulation in Organotypic Explant Models” section; “CCR5 Blockage in CRC Patients Leads to the Expected Mitigation of the Tumor-Promoting Microenvironment and Objective Clinical Responses” section; Figures 2-5; Table 4).
	The claims would have been obvious because the substitution of one known element (i.e. genus of cancer and subgenus of metastasizing cancer) for another (i.e. species of colorectal cancer and metastasizing colorectal cancer) would have yielded predictable results to one of ordinary skill in the art at the time of the invention. The claims would have been obvious because a particular known technique (i.e. administering CCR5 inhibitors to treat colorectal cancer and metastasizing colorectal cancer) was recognized as part of the ordinary capabilities of one skilled in the art. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).
Arguments and Response
Applicants’ arguments directed to the rejection under 35 USC 103 as being unpatentable over Hartley and Halama et al. for claims 1, 5-18, and 21-23 were considered but are not persuasive for the following reasons.
	Applicants contend that Hartley does not provide an enabling disclosure because Hartley mainly focuses on treating HIV infection. Applicants contend that since Halama et al. only teach a small molecule drug and not a RANTES/CCL5 variant/fragment, one of skill in the art would have no reasonable expectation of success. Applicants also contend that they have shown unexpected results because the claimed CCR5 inhibitors are more potent than the small molecule drug taught by Halama et al.
	Applicants’ arguments are not convincing since the teachings of Hartley and Halama et al. render the method of the instant claims prima facie obvious. 
	Hartley teaches methods of administering SEQ ID NO: 9-SEQ ID NO: 1 (i.e. present SEQ ID NO: 70/5P12-RANTES/5P12-CCL5) to treat cancer (please refer to the entire specification particularly the abstract; pages 3-7, 10, 11, 17-22, 24-28; claims). Hartley specifically teaches treating cancer at page 24, line 30; page 28, lines 12, 13, 27, and 27; and claims 53 and 57.
	When the reference relied on expressly anticipates or makes obvious all of the elements of the claimed invention, the reference is presumed to be operable. Once such a reference is found, the burden is on applicant to rebut the presumption of operability. See In re Sasse, 629 F.2d 675, 207 USPQ 107 (CCPA 1980). See also In re Antor Media Corp., 689 F.3d 1282, 103 USPQ2d 1555 (Fed. Cir. 2012). Specifically, in In re Antor Media Corp., the court stated:
"Consistent with the statutory framework and our precedent, we therefore hold that, during patent prosecution, an examiner is entitled to reject claims as anticipated by a prior art publication or patent without conducting an inquiry into whether or not that prior art reference is enabling. As long as an examiner makes a proper prima facie case of anticipation by giving adequate notice under § 132, the burden shifts to the applicant to submit rebuttal evidence of nonenablement." 
	The level of disclosure required within a reference to make it an "enabling disclosure" is the same no matter what type of prior art is at issue. It does not matter whether the prior art reference is a U.S. patent, foreign patent, a printed publication or other. There is no basis in the statute (35 USC § 102 or 103) for discriminating either in favor of or against prior art references on the basis of nationality. See In re Moreton, 288 F.2d 708, 129 USPQ 227 (CCPA 1961).
	A prior art reference provides an enabling disclosure and thus anticipates a claimed invention if the reference describes the claimed invention in sufficient detail to enable a person of ordinary skill in the art to carry out the claimed invention; "proof of efficacy is not required for a prior art reference to be enabling for purposes of anticipation." See Impax Labs. Inc. v. Aventis Pharm. Inc., 468 F.3d 1366, 1383, 81 USPQ2d 1001, 1013 (Fed. Cir. 2006).
	If the reference teaches every claimed element of the article or every claimed step of the method, secondary evidence, such as other patents or publications, can be cited to show public possession of the method of making the article or using the method. See In re Donohue, 766 F.2d at 533, 226 USPQ at 621.
Robinson et al., 2003, A Chemokine Receptor Antagonist Inhibits Experimental Breast Tumor Growth, Cancer Research, 63: 8360-8365.
Vaday et al., 2006, Expression of CCL5 (RANTES) and CCR5 in Prostate Cancer, The Prostate, 66: 124-134.
Tan et al., 2009, Disruption of CCR5-dependent homing of regulatory T cells inhibits tumor growth in a murine model of pancreatic cancer, J Immunol, 182(3): 1746-1755.
Zhang et al., 2010, Anibamine, a Natural Product CCR5 Antagonist, as a Novel Lead for the Development of Anti Prostate Cancer Agents, Bioorg Med Chem Lett, 20(15): 4627-4630.
Cambien et al., 2011, CCL5 Neutralization Restricts Cancer Growth and Potentiates the Targeting of PDGFR in Colorectal Carcinoma, PLoS ONE, 6(12): e28842 (11 pages).
Halama et al., 2016, Tumoral Immune Cell Exploitation in Colorectal Cancer Metastases Ca Be Targeted Effectively by Anti-CCR5 Therapy in Cancer Patients, Cancer Cell, 29: 587-601.
	"The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." See In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) and In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. See Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) (reference disclosing optional inclusion of a particular component teaches compositions that both do and do not contain that component). Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. See In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use."  Furthermore, "[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).
	Halama et al. is utilized to teach colorectal cancer including metastatic colorectal cancer and not the specific CCR5 inhibitor. Halama et al. also teaches that CCR5 inhibitors in general can treat cancer including colorectal cancer and metastatic colorectal cancer. See the “Summary”, “Anti-tumor Effects of CCR5 Inhibition Are Mediated through Macrophage Repolarization via STAT3 Regulation in Organotypic Explant Models”, “CCR5 Blockade in CRC Patients Leads to the Expected Mitigation of the Tumor-Promoting Microenvironment and Objective Clinical Responses”, and “Discussion”. 
	The claims would have been obvious because the substitution of one known element (i.e. genus of cancer and subgenus of metastasizing cancer) for another (i.e. species of colorectal cancer and metastasizing colorectal cancer) would have yielded predictable results to one of ordinary skill in the art at the time of the invention. The claims would have been obvious because a particular known technique (i.e. administering CCR5 inhibitors to treat colorectal cancer and metastasizing colorectal cancer) was recognized as part of the ordinary capabilities of one skilled in the art. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).
	Regarding applicants’ assertion that they are the first to show efficacy of 5P12-RANTES for treatment of cancer via the results in the murine colorectal cancer model and that 5P12-RANTES is more potent that maraviroc (small molecule drug taught by Halama et al.):
	Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. See In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). A murine colorectal cancer model is not commensurate in scope with the genus of cancer and 5P12-RANTES is not commensurate in scope with the claims CCR5 inhibitors. Furthermore, Hartley teaches methods of treating cancer with 5P12-RANTES. 
	Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. See In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." See In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). "Products of identical chemical composition can not have mutually exclusive properties." See In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 5-18, and 21-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-46 of U.S. Patent No. 8,686,111 in view of Kan et al., 2014, Colorectal and anal cancer in HIV/AIDS patients: a comprehensive review, Expert Rev Anticancer Ther, 14(4): 395-405 and Halama et al., 2016, Tumoral Immune Cell Exploitation in Colorectal Cancer Metastases Ca Be Targeted Effectively by Anti-CCR5 Therapy in Cancer Patients, Cancer Cell, 29: 587-601. 
U.S. Patent No. 8,686,11 claim methods of treating subjects with HIV with CCR5 inhibitors including a fusion polypeptide comprising QGP[P or L] and SEQ ID NO: 1. U.S. Patent No. 8,686,11 also claims SEQ ID NO: 9 (i.e. SEQ ID NO: 9 + SEQ ID NO: 1 = SEQ ID NO: 70).
However, U.S. Patent No. 8,686,11 does not claim colorectal cancer.
Kan et al. teach that HIV/AIDS patients are at high risk for invasive anal cancer and HIV/AIDS patients can have colorectal cancers in general (please refer to the entire reference particularly pages 395, 396, 402).
	Halama et al. teach utilizing CCR5 inhibitors to treat colorectal cancer including metastatic colorectal cancer in patients (please refer to the entire reference particularly the Summary, “T Cell-Derived CCL5 Has Pleiotropic Tumor-Promoting Effects on Tumor Cells and Tumor-Associated Macrophages” section, “Anti-tumor Effects of CCR5 Inhibition Are Mediated through Macrophage Repolarization via STAT3 Regulation in Organotypic Explant Models” section; “CCR5 Blockage in CRC Patients Leads to the Expected Mitigation of the Tumor-Promoting Microenvironment and Objective Clinical Responses” section; Figures 2-5; Table 4).
	All the claimed elements were known in the prior art (i.e. HIV/AIDS population with anal cancer/colorectal cancer, treatment of HIV/AIDS with 5P12-RANTES/5P12-CCL5, treatment of colorectal cancers with CCR5 inhibitors) and one skilled in the art could have combined the elements as claimed by known methods with no change in the respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).
Arguments and Response
	Applicants’ arguments directed to the rejection on the ground of nonstatutory obviousness-type double patenting as being unpatentable over U.S. Patent No. 8,686,111 in view of Kan et al. and Halama et al. for claims 1, 5-18, and 21-23 were considered but are not persuasive for the following reasons.
	Applicants contend that since U.S. Patent No. 8,686,111 does not specifically teach treating cancer, the rejection is moot.
	Applicants’ arguments are not convincing since the claimed invention of U.S. Patent No. 8,686,111 in view of Kan et al. and Halama et al. renders obvious the method of the instant claims. In addition, while a request may be made that objections or requirements as to form not necessary to further consideration of the claims be held in abeyance until allowable subject matter is indicated, the present is a rejection and will not be held in abeyance (see MPEP § 714.02). The present claims require a “method of treating cancer in a subject in need thereof”. It is well established in the prior art that subjects with HIV are at high risk for cancer (see Kan et al. above). Also see Barbaro et al., 2007, HIV infection and cancer in the era of highly active antiretroviral therapy (Review), Oncology Reports, 17: 1121-1126 and Sigel et al., 2011, Cancer Screening in Patients Infected with HIV, Curr HIV/AIDS Rep, 8(3): 142-152. Also see Flepisi et al., 2014, Drug-drug interactions in HIV positive cancer patients, Biomedicine & Pharmacotherapy, 68: 665-677 regarding why a single drug to treat both HIV infection/AIDS and cancer would be advantageous.

	
Claims 1, 5-18, and 21-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-36 of U.S. Patent No. 9,328,153 in view of Kan et al., 2014, Colorectal and anal cancer in HIV/AIDS patients: a comprehensive review, Expert Rev Anticancer Ther, 14(4): 395-405 and Halama et al., 2016, Tumoral Immune Cell Exploitation in Colorectal Cancer Metastases Ca Be Targeted Effectively by Anti-CCR5 Therapy in Cancer Patients, Cancer Cell, 29: 587-601.
U.S. Patent No. 9,328,153 claim methods of inhibiting HIV in subjects with CCR5 inhibitors including a fusion polypeptide comprising QGP[P or L] and SEQ ID NO: 1. U.S. Patent No. 8,686,11 also claims SEQ ID NO: 9 (i.e. SEQ ID NO: 9 + SEQ ID NO: 1 = SEQ ID NO: 70).
However, U.S. Patent No. 9,328,153 does not claim colorectal cancer.
Kan et al. teach that HIV/AIDS patients are at high risk for invasive anal cancer and HIV/AIDS patients can have colorectal cancers in general (please refer to the entire reference particularly pages 395, 396, 402).
	Halama et al. teach utilizing CCR5 inhibitors to treat colorectal cancer including metastatic colorectal cancer in patients (please refer to the entire reference particularly the Summary, “T Cell-Derived CCL5 Has Pleiotropic Tumor-Promoting Effects on Tumor Cells and Tumor-Associated Macrophages” section, “Anti-tumor Effects of CCR5 Inhibition Are Mediated through Macrophage Repolarization via STAT3 Regulation in Organotypic Explant Models” section; “CCR5 Blockage in CRC Patients Leads to the Expected Mitigation of the Tumor-Promoting Microenvironment and Objective Clinical Responses” section; Figures 2-5; Table 4).
	All the claimed elements were known in the prior art (i.e. HIV/AIDS population with anal cancer/colorectal cancer, treatment of HIV/AIDS with 5P12-RANTES/5P12-CCL5, treatment of colorectal cancers with CCR5 inhibitors) and one skilled in the art could have combined the elements as claimed by known methods with no change in the respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007). 
Arguments and Response
	Applicants’ arguments directed to the rejection on the ground of nonstatutory obviousness-type double patenting as being unpatentable over U.S. Patent No. 9,328,153 in view of Kan et al. and Halama et al. for claims 1, 5-11, and 21-23 were considered but are not persuasive for the following reasons.
	Applicants contend that since U.S. Patent No. 9,328,153 does not specifically teach treating cancer, the rejection is moot.
	Applicants’ arguments are not convincing since the claimed invention of U.S. Patent No. 9,328,153 in view of Kan et al. and Halama et al. renders obvious the method of the instant claims. In addition, while a request may be made that objections or requirements as to form not necessary to further consideration of the claims be held in abeyance until allowable subject matter is indicated, the present is a rejection and will not be held in abeyance (see MPEP § 714.02). The present claims require a “method of treating cancer in a subject in need thereof”. It is well established in the prior art that subjects with HIV are at high risk for cancer (see Kan et al. above). Also see Barbaro et al., 2007, HIV infection and cancer in the era of highly active antiretroviral therapy (Review), Oncology Reports, 17: 1121-1126 and Sigel et al., 2011, Cancer Screening in Patients Infected with HIV, Curr HIV/AIDS Rep, 8(3): 142-152. Also see Flepisi et al., 2014, Drug-drug interactions in HIV positive cancer patients, Biomedicine & Pharmacotherapy, 68: 665-677 regarding why a single drug to treat both HIV infection/AIDS and cancer would be advantageous.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
WO 2012/109314 – SEQ ID NO: 1 (116mer encompassing the 69mer of SEQ ID NO: 70).
Cambien et al., 2011, CCL5 Neutralization Restricts Cancer Growth and Potentiates the Targeting of PDGFR in Colorectal Carcinoma, PLoS ONE, 6(12): e28842 (11 pages).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Future Communications
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER D STEELE whose telephone number is (571)272-5538. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMBER D STEELE/Primary Examiner, Art Unit 1658